McAdam, J.
— Where an official assignee of a debtor sues upon a cause of action arising “ before the assignment,” he may be required by the defendant as of right to give security for costs {Code, sec. 3268). Where the cause of action comes to the assignee “ subsequent ” to the assignment, it is discretionary with the court whether it will require the plaintiff to give security or not {Code, sec. 3271). This is the feature which distinguishes these two sections. If for example the defendant had bought goods from the assignee “ subsequent” to the assignment, or if he had taken property from the assignee’s possession, the case would have been brought under the provisions of section 3271 {supra). In the present instance the cause of action arose “ prior ” to the assignment, .and the assignee must give security for costs.